Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  July 25, 2018                                                                                       Stephen J. Markman,
                                                                                                                Chief Justice

                                                                                                           Brian K. Zahra
                                                                                                   Bridget M. McCormack
  157242                                                                                                 David F. Viviano
                                                                                                     Richard H. Bernstein
                                                                                                          Kurtis T. Wilder
  AMBER WOOD,                                                                                       Elizabeth T. Clement,
          Plaintiff-Appellant,                                                                                       Justices
                                                                   SC: 157242
  v                                                                COA: 334901
                                                                   Macomb CC: 2015-002461-NI
  MICHAEL AARON COOK,
           Defendant/Cross-Defendant,
  and
  RHONDA ANNE COOK,
          Defendant,
  and
  HEAD UP, LLC, d/b/a PB’S SPORTS GRILLE,
  and d/b/a SHARKS REEF,
              Defendant/Cross-Plaintiff-Appellee.
  _________________________________________/

         On order of the Chief Justice, the stipulation signed by counsel for the parties
  agreeing to the dismissal of the application for leave to appeal is considered, and the
  application for leave to appeal is DISMISSED with prejudice and without costs to any
  party.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                                  July 25, 2018

                                                                              Clerk